Citation Nr: 1730858	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  17-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.   to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a bilateral hand disorder.

8.  Entitlement to service connection for bilateral vision loss.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for diabetes mellitus, type II.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for a heart disorder.

16.  Entitlement to service connection for a renal disorder.

17.  Entitlement to service connection for a kidney disorder.

18.   Entitlement to service connection for a bilateral knee disorder.

19.   Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from February 1958 to January 1960.

This appeal to the Board of Veterans' Appeals (Board) is from October 2017 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have disabilities of the hips, hands, shoulders, knees, back, cervical spine, ankles or feet that manifested in service or are otherwise related to service.

2.  Diabetes mellitus, type II did not manifest in service or the first post-service year and is not shown to be related to service; it is also not shown that the Veteran was exposed to herbicide agents while serving in Korea.

3.  Peripheral neuropathy in the upper or lower extremities is due to diabetes mellitus and is not related to service.

4.  The Veteran's vision loss is due to diabetic retinopathy and refractive error; he does not have an eye disorder related to service.

5. It is not shown that the Veteran has a right ear hearing loss disability by VA standards.

6.  Left ear hearing loss was not manifested in service or in the first post-service year and is not related to service to include noise exposure.

7.  The Veteran's tinnitus is due to his hearing loss, and it is not related to service.

8.  Hypertension and a heart disorder did not manifest in service or during the first post-service year, and his current disorders are not related to service.

9.  The current renal/kidney disorder did not manifest in service and is not shown to be related to service.

10.  The Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for disabilities of the hips, hands, shoulders, knees, back, cervical spine, ankles or feet.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria are not met to establish service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria are not met to establish service connection for peripheral neuropathy of the upper or lower extremities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria are not met to establish service connection for vision loss.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
6.  The criteria are not met to establish service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria are not met to establish service connection for a heart disorder or hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  The criteria are not met to establish service connection for a kidney/renal disorder.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9.  The criteria are not met to establish a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See November 2014 VCAA letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and post service treatment records have been associated with the record.  Efforts were also undertaken to secure Social Security Administration (SSA) records; however, SSA advised that they did not have any medical records to send because there were none.  VA examinations were conducted for hearing loss, tinnitus, hypertension and heart disorders, diabetes mellitus and complications, vision, and feet.  These examinations are adequate to decide the claims because they note the Veteran's history and clinical findings, and include opinions supported by rationale.

VA examinations were not scheduled for the remaining disabilities since they were not needed.  As discussed below, there is no evidence of these claimed disabilities in service and there is no evidence suggesting they are related to service.  Furthermore, some of the claimed disabilities are not shown to be present and others are shown to be related to nonservice-connected disabilities.  Thus, the low threshold for obtaining examinations is not met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Disorders of the Cervical Spine and Low Back, and Bilateral Ankles, Hips, Hands, Shoulder, and Feet.

On February 1958 service induction examination and January 1960 separation examination there were no abnormalities of the musculoskeletal system noted.  The associated medical history reports were likewise silent for any complaints related to the Veteran's cervical spine, low back, bilateral ankles, hips, hands, shoulders, and feet.  See pages 4, 6, and 18 STR - Medical and pages 2 and 3 Military Personnel Record.  

Post-service treatment records show that in December 2003 the Veteran complained of intermittent joint pain, but no diagnosis was made.  See page 408 of CAPRI records in LCM Documents.

June 2010 records show the Veteran complained of left knee pain and reported a similar event to the other knee that resolved on its own.  An assessment indicated the Veteran had evidence of knee pain for which he was suspected to have deep vein thrombosis (DVT) versus gout exacerbation.  Doppler ultrasound of the lower extremity was negative for DVT.  The diagnosis was superficial thrombophlebitis, and it was noted that the Veteran had had a recent hospitalization and surgery that put him at risk for development of DVT due to stasis.  X-rays of the left knee revealed meniscal calcifications as might be seen in chonrocalcinosis, and findings suggestive of small knee effusion.  He also had a diagnosis of possible crystal-induced arthropathy.  See page 281, 272, 283, 292, and 305 of CAPRI records in Legacy Content Manager (LCM) Documents.  

An August 2014 record notes complaints of redness and swelling in the Veteran's second finger and left foot, but no diagnosis was made.  See page 75 of CAPRI records in LCM Documents.  The following month, he reported having multiple symptoms that included pain in his hands, knees, and ankles, of two day duration.  The impression was viral syndrome.  See page 72 of CAPRI records in LCM Documents.

October 2016 imaging of the cervical spine revealed minimal spondylotic changes with mild narrowing of the posterior aspect of the C3-C4 and C4-C5 intervertebral spaces likely representing early degenerative disc disease; carotid atherosclerosis, and bilateral apical pleural thickening (c-spine).  See page 6 of CAPRI records in LCM Documents.

On August 2016 VA examination of the feet, the examiner noted the Veteran had a diagnosis of verruca culgaris, right foot, in January 1959 that resulted without residuals.  Current X-rays revealed small bilateral calcaneal spurs in both feet.  The Veteran complained of bilateral heel pain associated with prolonged ambulation and standing.  The physician opined that the Veteran's current bilateral foot disorder was less likely than not incurred in or caused by service.  The examiner explained that service treatment records showed the Veteran was treated for right foot verruca vulgaris in January 1959 and that the condition resolved with treatment.  The Veteran ALOS denied any further history of the medical condition.  Thus, it was the examiner's opinion that the Veteran's current calcaneal spurs were an expected change related to the normal process of aging and not related to active military service.  

Based on the above, the Veteran's cervical spine arthritis was not present in service or within one year of separation from service, so service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).  There is also no evidence of continuity symptomatology since service, so consideration of 38 C.F.R. § 3.303(b) is not warranted.

There is no evidence of a cervical spine disorder until decades after service, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  There is also no medical evidence that suggests an etiological link between the current cervical spine disorder and service.

The right foot disorder noted in service treatment records is shown to have resolved without residuals and there is no evidence of recurrence.  The Veteran has current diagnoses of bilateral calcaneal spurs in both feet, which the examiner opined were not related to service.  The rationale provided is adequate and is consistent with the record, so it is highly probative.  Notably, there are no medical opinions in support of the claim.

As for the remaining claimed disabilities of the hips, shoulder, knees, back, ankles, hands, and left foot, the Board has reviewed the medical evidence of record and finds no evidence of current disability.  See CAPRI records in LCM Documents dated from 2002 to 2016.  While there may have been some infrequent complaints or findings of general joint pain, and knee, finger, and left foot pain, there were no diagnoses made at the time.  The United States Court of Appeals for Veterans Claims (Court) has made clear that pain alone, without a diagnosed underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, these complaints were only noted several years prior to filing the claim, so they are remote and not suggestive of a current disability.  

Evidence of a current disability is the cornerstone for any claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

In light of the above, a preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor.  Accordingly, service connection for the cervical spine, low back, bilateral ankles, hips, hands, shoulders, and feet is denied.

Bilateral Vision Loss

The Veteran contends that his vision problems are related to his service; however, there is no probative evidence of record that supports his claim.

On February 1958 service induction examination and January 1960 separation examination, the Veteran's vision was 20/20.  See pages 4 and 18 of STR - Medical.  The remaining service treatment records are likewise silent for vision problems.  

Current eye diagnoses noted on the August 2016 VA examination were proliferative diabetic retinopathy in both eyes, bilateral psuedophakia, nasal atrophic pterygia, and blepharitis.  The Veteran had a long history of diabetes and hypertension, and had cataract surgery more than 10 years earlier.  He also had a history of eye surgery due to vitreous hemorrhages/proliferative diabetic retinopathy in April 2013.  The physician stated that the Veteran's loss of vision was due to proliferative diabetic retinopathy in both eyes, and refractive errors.  The proliferative diabetic retinopathy was secondary to diabetes mellitus and service treatment records were silent for any ocular complaints or conditions.  

The Board finds the medical opinion to be highly probative because it is based on a review of the records and examination.  It is also consistent with the record, as the service treatment records were silent for eye problems and the Veteran's refraction error, diabetic retinopathy, cataract surgery, and vitreous hemorrhage are noted in the post-service treatment records.  See pages 97, 363, 373, and 408 of CAPRI records in LCM Documents.  The examiner's rationale is therefore adequate and there is no other nexus evidence of record. 

In short, the examiner attributed the Veteran's vision loss to proliferative diabetic retinopathy, which was caused by his nonservice-connected diabetes mellitus, and refractive error.  The law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012); 38 U.S.C.A. § 1131. 

There is also no evidence of any other eye disorder for several decades after service, which also weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Based on a review of the evidence, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor and the claim must be denied.

Heart Disorder and Hypertension

The Veteran contends that he has hypertension and a heart disorder related to service.

On February 1958 service induction examination, the Veteran's blood pressure reading was 100/70.  On separation examination his reading was 100/60.  See pages 2 and 37 of STR - Medical.  Service treatment records contain no complaints, findings, or diagnosis of hypertension or a heart disorder.

The earliest post-service evidence of hypertension is in September 2003.  The Veteran complained of having episodes of chest pain and palpitation.  He reported that he was on blood pressure medication, but had run out recently.  The assessment was uncontrolled hypertension.  See pages 324 and 414 of CAPRI records in LCM Documents.

In September 2012, the Veteran reported being in his usual state of health when he experienced shortness of breath when going to sleep and mild chest pain that increased with efforts to breath.  He was admitted due to a clinical impression of Stage D congestive heart failure (CHF).  The Veteran was anemic, which induced a tachycardic state that resulted in more congestive heart failure symptoms.  The hyperdynamic state would also induce high output cardiac failure, as seen in the Veteran.  The findings showed that borderline cardiomegaly was present with ectasia of the thoracic aorta.  There was pulmonary edema pattern with small pleural effusions.  See pages 141 to 146 of CAPRI records in LCM Documents.

On August 2016 VA examination, the Veteran reported that he was hospitalized in 2012 due to heart failure, anemia and kidney failure and that during the hospitalization he was evaluated by VA Cardiology service who told him that his heart failure was a result of his anemia.  After he received a blood transfusion his symptoms improved.  He denied subsequent hospitalization and denied having myocardial ischemia.  The Veteran denied having heart problems during active service.  The physician noted that the Veteran's only current heart condition was anemia and it did not qualify as ischemic heart disease.  As for hypertension, the Veteran denied having it in service and he did not know when it was diagnosed.  

The VA physician opined that the Veteran's heart disorder was less likely than not incurred in or caused by service.  The VA physician explained that available service treatment records did not show any diagnosis or treatment of a heart condition and the Veteran denied having a heart condition while in service.  The heart condition was diagnosed approximately 52 years after discharge from service.  An opinion regarding Agent Orange exposure did not proceed since according to VA Public Health web page Agent Orange was in used in the demilitarized zone in Korea between April 1, 1968 and August 31, 1971 and not during the veteran's active duty years of service.  An unfavorable opinion was also offered for hypertension.  The physician stated that service treatment records did not show diagnosis or treatment for hypertension and that the Veteran's blood pressure in the separation exam was 100/60, which was within normal limits.  The Veteran also stated that he did not have hypertension while in service and that it was diagnosed more than 15 years earlier.

Based on the above, hypertension was not present in service and while the Veteran did not know when it began there is no evidence of an onset within one year of separation from service, so service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a) or under 38 C.F.R. § 3.303(b) is not available.  There is also no evidence of continuity symptomatology since service, so consideration of 38 C.F.R. § 3.303 (b) is not warranted.

The Veteran's only current heart disorder is anemia, which was not shown to be present in service or for decades after service.  The lengthy period between service and the earliest evidence of the claimed disabilities is a factor that weighs against the claims.  See Maxson, supra.  

The only competent evidence regarding the nexus of the Veteran's hypertension and heart disorder is against the claim.  Since the opinions were based on the examination, considered the Veteran's history, and were supported by a rationale consistent with the record, the opinions are highly probative.

In the absence of probative nexus evidence in favor of the claim, the evidence weighs against the claim and Veteran is not afforded the benefit-of-the-doubt.  As a preponderance of the evidence is against the claim, service connection is denied.

Diabetes Mellitus, Type II and Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of diabetes mellitus, type II or peripheral neuropathy in the extremities.  See STR - Medical.

His VA treatment records date back to 2002 and show that in October of that year it was noted that he had uncontrolled diabetes mellitus.  See page 418 of CAPRI records in LCM Documents.  A subsequent record in May 2003 indicated the Veteran had a history of diabetes mellitus for 35 years.  See page 416 of LCM Documents.  Thus, the onset of diabetes mellitus was many years after service.  

Since there is no evidence of diabetes mellitus or peripheral neuropathy in service, or within the first post service year, or evidence of continuity of symptomatology since service, service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a) or under 38 C.F.R. § 3.303(b) is not available.  
The Veteran's service personnel records show he served in Korea from September 1958 to September 1959.  See page 12 of Service Personnel Records.

VA regulations extend a presumption of herbicide agent exposure to certain Veterans who served in Korea.  38 C.F.R. § 3.307.  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  Since the Veteran's service in Korea predated by many years the period in which herbicide agents were known to have been used, the presumption does not apply.  Thus, the only remaining method for establishing service connection is by way of nexus evidence.

An August 2016 VA examination shows the Veteran has a current diagnosis of diabetes mellitus, type II.  The physician noted the Veteran had diabetes mellitus with complications of peripheral neuropathy, nephropathy or renal dysfunction caused by diabetes, and diabetic retinopathy.  Based on the examination and review of the record and medical literature, the physician opined that the Veteran's diabetes mellitus was not related to exposure to Agent Orange and less likely than not incurred in or caused by his military service.  The Veteran reported having diabetes mellitus since he was approximately 27 years old, in 1966, and six years after separation from service when a private physician diagnosed the disability.  The Veteran did not service in Korea during a time in which herbicide agents were applied in the area in or near the Korean DMZ.  There is no evidence of a diagnosis or symptoms of diabetes mellitus during service or within one year after his separation.  

The opinion is probative and the rationale is consistent with the evidence.  There is no probative evidence that supports the Veteran's contentions that his diabetes is related to service.

The Veteran's peripheral neuropathy is also shown to be unrelated to service.  Instead, the VA examiner found that it was caused by the Veteran's diabetes mellitus, which is not a service-connected disability.  

In light of the above, the evidence is not in equipoise, so the Veteran is not afforded the benefit-of-the-doubt.  Accordingly, the Board finds that a preponderance of the evidence is against the claim and service connection is denied.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has current hearing loss disability and tinnitus related to his service.

Whispered voice tests were administered on the Veteran's induction and separation examinations, and both were 15/15.  See pages 4 and 18 of STR - Medical.  

On January 2016 VA examination, the audiologist noted that an April 2011 record revealed normal hearing bilaterally with high frequency hearing losses.  The current audiology revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
25
LEFT
15
20
25
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The examiner opined that the hearing loss was less likely than not incurred in or caused by service and found there was no medical evidence of hearing loss attributable to service; however, it was noted that an audiological evaluation recorded in Veteran's CPRS, showed a bilateral high frequencies hearing loss in April 2011.  The examiner explained there was medical evidence that gradual hearing changes could occur due to natural aging process.  Therefore, it was reasonable, to conclude that the Veteran's bilateral hearing loss was less likely than not related to the military noise exposure during his active service.

On August 2016 VA examination, the Veteran reported he had bilateral hearing loss due to hazardous noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
25
LEFT
45
40
30
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

The audiologist opined that bilateral hearing loss was less likely than not related to service.  The current examination showed mild/minimal deficits for hearing in the right ear and the results were normal, for VA purposes.  The current audio examination revealed mild to moderate conductive hearing loss in the left ear.  Tympogram showed negative middle ear pressure, consistent with Eustachian tube dysfunction.  The Veteran indicated he developed fullness sensation and pain in the left ear within two days prior to the current examination.

The clinician stated that hearing tests offered in service excluded the presence of any significant hearing deficits that affected communication.  VA treatment records showed no complaints of hearing loss or service after service.  The Veteran reported progressive hearing difficulty for 5 to 6 years and reported post-service occupational noise exposure as a truck driver for many years.  

It is well known that prolonged exposure to noise of high intensity and short duration, such as military type, could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss.  Hearing deficits appear, either immediately after a noise trauma, or gradually, during the noise exposure period.  However, no retroactive effect is expected to be seen as hearing loss with onset of many years after being exposed to military noise.  On the other hand, any hearing loss present at this time is most likely associated to the combined effect of post-service occupational and recreational noise exposure, and to the normal aging process due to progressive outer hair cell dysfunction or presbycusis.

VA and other medical records are silent as to any audio treatment/care for hearing loss until the examination of April 2011 in which hearing loss was first identified - 51 years after separation from service.  At the time of the 2011 examination, there was a mild hearing loss bilaterally that did not meet the criteria to be considered a disability for VA purpose.  

Regarding tinnitus, the examiner opined that was less likely than not that caused by or the result of noise exposure.  The Veteran first reported tinnitus over 50 years after separation from service.  Current mild right hear hearing loss and mild to moderate left ear conductive hearing loss does did appear to be related to acoustic trauma from noise exposure while in service, and was most likely from combined etiologies discussed above.  Although tinnitus may be associated to different etiologies, in the absence of hearing loss inducted by military noise exposure and/or documentation of tinnitus in the Veteran's service treatment records, the etiology of any reported tinnitus so many years after service is less likely as not to be related to acoustic trauma during military service.  The Veteran's bilateral sensorineural hearing loss was most likely the cause of the current tinnitus complaints.  His tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

Evidence of a current disability is the cornerstone for any claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

The clinical evidence shows that the Veteran does not have a current right ear hearing loss disability, as defined by VA.  See 38 C.F.R. § 3.385 (2016).  In the absence of evidence of a disability, service connection for a right ear hearing loss disability is denied.  

However, since there is evidence of a left ear hearing loss disability, further discussion is warranted.  

There is no evidence of left ear hearing loss in service, or within the first post service year, or evidence of continuity of symptomatology since service, so service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a) or under 38 C.F.R. § 3.303(b) is not available.

The only probative nexus evidence of record is against the claim.  The August 2016 examiner, in particularly, provided  thorough explanation that considered the Veteran's history and is consistent with the record.  

In light of the above, the Board finds that a preponderance of the evidence is against the claim, so service connection is denied.

As for the Veteran's tinnitus, there is no probative evidence that links the disability to service.  Instead, it was found to be related to the Veteran's hearing loss and since service connection for hearing loss is denied, service connection for tinnitus must likewise be denied.

Renal/Kidney Disorders

The Veteran contends he has a renal/kidney disorder related to his military service.

His service treatment records are silent for any complaints, findings, or diagnosis of the claimed disabilities.  
The earliest post-service evidence of renal/kidney problems was in May 2010 when laboratory tests revealed renal function parameters that showed acute renal failure over imposed to chronic renal failure.  See page 330 of CAPRI records in LCM Documents.  

The fact that the claimed disability was first noted decades after service is a factor that weights against the claim.  See Maxson, supra.

August 2012 treatment records showed acute renal failure and chronic kidney disease.  See pages 185 and 200 of CAPRI records in LCM Documents.  

In October 2012, a physician reviewed the Veteran's medical history and opined that the Veteran's chronic kidney disease was most likely related to nephroarteriolosclerosis.  

Although the Veteran is shown to have renal/kidney problems, there is no evidence of the claimed disabilities in service or for many years after service, and there is no probative evidence that suggests there is an etiological link to service.

In the absence of any probative evidence connecting the claimed disabilities to service, a preponderance of the evidence is against the claim.  Accordingly, service connection is denied.  

TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative method of seeking a total rating without meeting the requirements for a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200  1992).  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A minimal requirement for a Veteran to be eligible for a TDIU, however, is that he or she has a service-connected disability.  Since the Veteran does not have any service-connected disabilities this matter must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral ankle disorder is denied.
Service connection for a bilateral foot disorder is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vision loss is denied.

Service connection for a kidney disorder is denied.

Service connection for a renal disorder is denied.

A TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


